Citation Nr: 9930862	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  91-49 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right leg and ankle 
disability as secondary to the service-connected left ankle 
sprain.  

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 70 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a left ankle sprain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions, dated in 1991, of the 
Department of Veterans Affairs (VA), New York, New York, 
Regional Office (RO).  This matter was remanded to the RO in 
September 1992 and February 1996 for additional development.  

In a February 1998 statement, the veteran indicated that he 
desired to withdraw the issues of entitlement to service 
connection for a stomach disorder to include gastroenteritis 
and service connection for a skin disorder.  Consequently, 
such issues are not before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained insofar 
as possible by the RO.

2.  The preponderance of the competent and probative evidence 
shows that right leg and ankle disability first manifested in 
1978, was not incurred in service, is not medically related 
to the veteran's period of service or to any incident in 
service, is not aggravated by a service-connected disability, 
and is not due to or the result of the service-connected left 
ankle sprain.    

3.  The veteran's post traumatic stress disorder is primarily 
manifested by moderate to severe symptoms which include 
flashbacks, chronic anxiety, hypervigilance, obsessional 
thoughts, sleep disturbance, impaired interpersonal 
relationships, auditory hallucinations, circumstantial 
speech, paranoia, and disjointed speech, which is productive 
of totally incapacitating social and industrial impairment 
with an inability to obtain or retain employment, or total 
occupational and social impairment.  

4.  The veteran's service-connected residuals of a left ankle 
sprain is principally manifested by complaints of pain, 
swelling, and weakness; intermittent pain and tenderness to 
palpation at the left medial malleolus, and intermittent 
slight limitation of plantar flexion, without evidence of 
moderate or marked limitation of motion of the left ankle or 
functional limitation of the left ankle.   


CONCLUSIONS OF LAW

1.  The right ankle and leg disability was not incurred or 
aggravated in service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 3.310 (1999).  

2.  The criteria for a 100 percent disability evaluation for 
post traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.129, 4.130, 
Diagnostic Code 9411 (1999).  

3. The criteria for an increased compensable evaluation for 
residuals of a left ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background

Service medical records are silent for complaints or 
diagnosis of a right leg or ankle disability.  

Private medical records, dated in November 1978, indicate 
that the veteran reported that while getting off an 
escalator, he twisted his right leg.  The leg became painful 
and discolored.  The veteran went to a hospital.  The 
diagnosis was fracture of the right lower leg.  A January 
1979 private medical record indicates that the fracture of 
the right lateral malleolus was healed.  There was pain along 
the lateral surface of the right leg and pain over the 
lateral malleolus.  In February 1979, the veteran reported 
having increased pain and swelling of the right ankle.  A 
February 20, 1979 private medical record indicates that the 
fracture was resolving.  

In a January 1979 Workers Compensation Claim for disability 
benefits, the veteran stated that he fractured his right 
ankle in November 1978, while walking on an escalator.  The 
veteran stated that his right foot slipped and twisted when 
he reached the top of the escalator.    

A January 1979 Worker's Compensation Board decision indicates 
that in November 1978, the veteran twisted his right leg 
while getting off an escalator. 

An April 1980 Workers Compensation memorandum decision, it 
was noted that the veteran testified in June 1979 that while 
in a building where he worked, he used the escalator and 
tripped at the top and broke his leg.  The veteran's co-
worker testified that he returned to the building with the 
veteran and while he was waiting in the lobby, he heard a 
noise and saw the veteran coming down the escalator.  The 
veteran told him that he turned his foot.  The co-worker took 
the veteran to a hospital. 

An August 1990 VA examination report indicates that the 
veteran's gait was balanced.  Propulsion and heel and toe 
gait were normal.  Examination of the right ankle revealed a 
well-healed surgical scar which was four inches long, non-
tender and non-adherent.  The plate and screws were palpable 
beneath the scar.  The assessment, in pertinent part, was 
post operative fracture of the right ankle.  X-ray 
examination revealed a metallic plate and screws transfixing 
the lateral malleolus of the right ankle.  The ankle joint 
was within normal limits.  The impression was healed fracture 
of the right lateral malleolus with a metallic plate and 
screws transfixing the fracture site.  It was noted that the 
veteran had right ankle surgery in 1985. 

Service connection for left ankle sprain was established by 
an RO rating determination in January 1991.  A noncompensable 
disability evaluation was established effective April 25, 
1990. 

In a March 1991 statement, the veteran asserted that he 
incurred a right leg and ankle disability as a result of a 
fall which was the direct result of his left ankle 
disability.  He stated that his left ankle was weakened 
during an accident in service.   

A May 1991 VA examination report indicates that the veteran's 
gait, balance and propulsion were normal.  Examination of the 
right ankle revealed a three inch long scar over the lateral 
malleolus and screw heads were felt through the skin.  The 
diagnosis, in pertinent part, was status post fracture of the 
right ankle with healed external swelling and a well-healed 
open reduction and internal fixation; and history of sprained 
left ankle with no apparent residuals.  The examiner 
concluded that there was no relationship between the sprained 
left ankle and the fracture of the right ankle.   

An April 1993 VA examination report indicates that the 
veteran reported having pain in both feet and legs.  He 
reported having swelling over the right lateral lower leg, 
over the surgical scar.  The diagnosis was status post 
fracture of the lateral malleolus with internal fixation and 
screws palpable under the skin.  

A December 1996 VA X-ray examination of the right ankle 
revealed a normal right ankle. 

A December 1996 VA examination report reflects, in pertinent 
part, a diagnosis of status post right medial and lateral 
collateral ligament repair.  

In an April 1998 addendum to the 1996 and 1997 VA examination 
reports, the examiner stated that it was possible that the 
right ankle condition was related to the left ankle problem, 
which caused the veteran to favor his left lower extremity on 
ambulation and to put an excessive amount of weight on the 
right lower extremity.  The examiner indicated that it was 
unclear, though, the reason for the right ankle surgery and 
whether there was a prior right ankle injury which required 
it.  

In a June 1998 statement, the veteran stated that in November 
1978, he tripped on an escalator and broke his right ankle as 
a direct result of his footing going out from under him due 
to his left ankle.  The veteran stated that in May 1985, he 
fractured his right distal fibula as a direct result of 
losing his footing with his left ankle.  He indicated that he 
tripped because of his left ankle and he had to brace the 
fall with his right leg, and this caused injury to his right 
leg.  

A March 1999 VA examination report indicates that the veteran 
reported having pain in both legs, ankles, and feet since 
service.  He reported that he had an open reduction and 
internal fixation in 1985.  Range of motion of both ankles 
and feet were within normal limits.  X-ray examination of the 
right ankle revealed a screw and plate of the fibula and 
ankle mortise, which was within normal limits, and a healed 
fracture of the fibula with a pin.  The examiner concluded 
that the veteran's condition was unrelated to service and 
that he did not have a disability.     

Analysis

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
veteran has presented a claim which is not inherently 
implausible.  The Board is satisfied that all facts have been 
properly developed and the VA has met its duty to assist the 
veteran in the development of his claim for entitlement to 
service connection for a right leg and ankle disability as 
secondary to the service-connected left ankle sprain.  This 
matter was remanded to the RO in September 1992 and February 
1996.  The Board is satisfied that the RO complied with the 
directives of the remands and all facts have been properly 
developed.  The veteran was afforded VA examinations in May 
1991, April 1993, December 1996, December 1997, and March 
1999.  In October 1992, February 1996, December 1996 and May 
1997, the RO contacted the veteran in writing and requested 
the veteran to identify the health care providers who have 
treated him for the disabilities at issue.  The RO made a 
diligent effort to obtain all pertinent treatment records 
identified by the veteran.  In a September 1997 statement, 
the veteran indicated, in essence, that he did not have any 
other information to submit or identify for the RO.  No 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 
(1999). 

The veteran asserts that he incurred a right ankle and leg 
disability as a result of the service-connected left leg 
disability.  He contends that his left leg disability caused 
him to fall, and therefore, caused his right leg and ankle 
disability.  In a June 1998 statement, the veteran stated 
that in November 1978, he tripped on an escalator and broke 
his right ankle as a result of losing his footing due to the 
left ankle disability.  
 
After careful review of the evidence of record, the Board 
finds that the probative and persuasive evidence of record 
establishes that the veteran's current right leg and ankle 
disability was not incurred in service, is not medically 
related to the veteran's period of service, and is not due to 
or the result of the service-connected left ankle sprain.  
The probative evidence of record establishes that the right 
ankle and leg disability was the result of a fall in November 
1978, and there is no evidence of record which establishes 
that the veteran fell in 1978 due to his left ankle sprain.  
There is no medical evidence of record which establishes that 
the right leg and ankle disability is aggravated by the 
service-connected left ankle disability.    

The evidence of record shows that the veteran fell in 
November 1978 after slipping on an escalator.  The workers 
compensation claims and decisions, dated in 1978 and 1979, 
indicate that the veteran injured his right ankle and leg 
after twisting his right foot, tripping, turning his right 
foot, or slipping while getting off the escalator.  The 
workers compensation records make no mention of the veteran's 
left ankle disability.  The private medical records, which 
reflect treatment of the right ankle and leg injury a few 
days after the injury occurred, make no mention of the left 
ankle disability or that the left ankle disability caused the 
veteran to fall.  The private medical records reflect a 
diagnosis of a fracture of the right lateral malleolus.   

The Board finds that the more contemporaneous evidence of 
record, which are the workers compensation records and 
private medical records dated in 1978 and 1979, show that the 
veteran injured his right ankle and leg after slipping, 
tripping, or turning his right foot on an escalator.  The 
Board finds this version of events of the 1978 injury to be 
more credible and more probative.  This version of events was 
made soon after the injury occurred.  The veteran made these 
statements to a health care provider while obtaining 
treatment for the right leg disability and while filing a 
workers compensation claim.  The Board finds that 
contemporaneous medical records and workers' compensation 
records to be more probative than the veteran's statements in 
1998.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Consequently, the Board finds that the veteran's version of 
events of the 1978 right leg injury, as related in his 
statements made in 1998, to be inconsistent with the 
contemporaneous records dated 1978 and 1979, and unsupported 
by the evidence of record.  Consequently, the veteran's 
statements made in 1998 have limited probative value.  

There is no probative evidence of record which establishes an 
etiologic relationship between the veteran's right leg and 
ankle disability and his service-connected left ankle sprain.  
In fact, the preponderance of the persuasive and probative 
evidence of record establishes that there is no etiologic 
relationship.  The examiner who performed the May 1991 VA 
examination concluded that there was no relationship between 
the left ankle sprain and the fracture of the right ankle.  
The examiner who performed the March 1999 VA examination also 
concluded that the right ankle condition was unrelated to 
service.  Furthermore, the medical evidence of record does 
not support the veteran's contention that his left ankle 
sprain caused him to fall and weakened his left leg.  Review 
of the medical evidence of record reveals that the veteran 
did not have any functional limitations due to the left ankle 
disability.  The VA examination reports consistently reflect 
findings of normal balance, propulsion, and gait of the lower 
extremities.   

In the April 1998 addendum to the 1996 and 1997 VA 
examination reports, the examiner indicated that it was 
"possible" that the veteran's right ankle disability was 
related to the left ankle sprain, which caused the veteran to 
favor his left lower extremity on ambulation and caused the 
veteran to put an excessive amount of weight on his right 
lower extremity.  The Board does not find this statement to 
be sufficient evidence to establish an etiologic relationship 
between the right ankle and leg disability and the service-
connected left ankle sprain.  The VA examiner bases this 
opinion upon the possibility that the veteran favored his 
left lower extremity on ambulation and this caused the 
veteran to put excessive weight on his right lower extremity.  
The Board points out that the medical evidence of record does 
not establish that the veteran favored his left lower 
extremity.  The medical evidence of record establishes that 
the veteran's gait was normal, and he had no functional 
limitations due to the left ankle strain.  Furthermore, the 
VA examiner did not conclude that the right ankle and leg 
disability, was, in fact, caused by the left ankle strain, 
but only that it was "possible."  Thus, the Board finds the 
opinion of in the April 1998 addendum to the VA examination 
reports to be too speculative.
 
The veteran asserts that his right leg and ankle disability 
is due to or the proximate result of his service-connected 
left ankle sprain.  Although the veteran and other lay 
persons are competent to provide an account of the veteran's 
symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge."  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran himself 
does not possess the technical or specialized knowledge to 
provide a probative conclusion with respect to the issue of 
whether his current right leg and ankle disability was caused 
by his service-connected left ankle sprain.  The veteran has 
not submitted any other medical opinion to support his claim. 

After carefully weighing and considering the evidence of 
record, the Board concludes that the probative and persuasive 
evidence of record shows that the veteran's right leg and 
ankle disability was not incurred during the veteran's period 
of service, and is not proximately due to or the result of 
the service-connected left ankle sprain.  There is no 
evidence that the right leg and ankle disability was 
aggravated by service.  The Board finds that the 
preponderance of the evidence shows that the veteran's right 
leg and ankle disability first manifested in November 1978 
after the veteran slipped or tripped on an escalator.  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a right ankle and 
leg disability as secondary to the service-connected left leg 
disability, and the claim is denied.  38 U.S.C.A. § 5107;  
38 C.F.R. §§ 3.303, 3.310.   

II.  Entitlement to Increased Evaluations

Post Traumatic Stress Disorder

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  This matter was remanded to the RO in September 1992 
and February 1996.  The Board is satisfied that all relevant 
facts have been properly developed and that the RO complied 
with the directives of the remand.  The veteran was afforded 
VA examinations in July 1990, December 1992, December 1996, 
June 1997, and March 1999.  Pertinent outpatient treatment 
records were obtained.  In a September 1997 statement, the 
veteran indicated, in essence, that he did not have any other 
information to submit to or identify for the RO.  No further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).  



Factual Background

Service connection for post traumatic stress disorder was 
established by an RO rating determination in August 1991.  A 
10 percent disability evaluation was established effective 
April 25, 1990.   

A July 1990 VA neuropsychiatric examination report indicates 
that the veteran was married and currently unemployed.  He 
reported that he had been suffering from stress, anxiety 
attacks, flashbacks, and depression, as well as confusion 
about VA procedures and a "drinking problem which was 
related to his emotional problems."  He currently worked as 
a street peddler.  He worked as a librarian from 1987 to 
1989.  He worked for a bank from 1971 to 1983; he had to 
leave this job because of harassment from other people on the 
job.  

Upon examination, the veteran was alert and orientated times 
three.  He was cooperative and pleasant with the interviewer, 
but was very anxious, agitated, and talkative.  He had slight 
depression along with the anxiety disorder.  His thought 
process was coherent, but overinclusive and rambling.  There 
was no suicidal or homicidal ideation.  There was some vague 
paranoid ideation about the VA system.  He did not have any 
fixed or formal delusions.  Judgment was fair to good.  The 
veteran indicated that he often had flashbacks in which he 
relived experiences from Vietnam.  He thought about Vietnam 
every day.  The Axis I diagnosis was post traumatic stress 
disorder, moderate; generalized anxiety disorder; and alcohol 
abuse, current.  The examiner indicated that the veteran's 
post traumatic stress disorder and anxiety disorder severely 
limited the veteran's ability to work in a job requiring much 
interpersonal contact, but he was very motivated to work.  It 
was noted that the veteran had been unable to find worker as 
a peddler.  The examiner indicated that the veteran would 
benefit from anti-anxiety medication, but he was not 
interested.  The veteran as competent.  The examiner 
recommended that the veteran pursue treatment for his nervous 
disorder as well as his alcohol use.   

VA treatment records indicate that in 1990, 1991, and 1992, 
the veteran was in outpatient treatment for alcohol 
dependence and post traumatic stress disorder.  
 
In January 1992, the veteran was hospitalized in a 
psychiatric unit of a VA hospital after threatening to commit 
suicide.  The Axis I diagnosis was alcohol abuse.   
 
A December 31, 1992 VA psychiatric examination report 
indicates that the veteran reported that he was married in 
1978.  He separated in 1990 and was going through a divorce.  
He had three children.  The veteran lived alone.  In his 
spare time, he tried to peddle things on the street or 
recover from alcohol abuse, and he prayed to God.  He 
admitted to drinking heavily since service.  

Upon examination, the veteran appeared alert and cooperative.  
He had an energetic manner, talked readily, and was 
loquaciousness.  His speech was circumstantial.  He tended to 
ramble with a flight of ideas.  The veteran stated that he 
felt nervous all the time.  He was depressed.  The veteran 
felt that people talked behind his back and repeated words.  
He said that he had visions.  He said he could see the 
future.  He admitted to hearing voices and they mentioned 
past experiences.  This has happened since Vietnam.  He 
reported that his sleep was terrible.  He had dreams about 
Vietnam.  His last Vietnam dream occurred two or three nights 
ago.  He gave the correct date.  He felt that his thoughts 
were broadcast and his mind read.  The veteran believed that 
his mind had been reprogrammed by the VA.  He admitted that 
he had been arrested on several occasions.  He felt that 
poison or something has been put in his food or coffee each 
day, and this was by the VA personnel who are involved with 
the peddlers license.  He reported that he was moody.  The 
veteran was capable of managing his own affairs.  

The diagnoses were post traumatic stress disorder; 
schizoaffective disorder, bipolar type; and alcohol abuse.  
The examiner indicated that the veteran had post traumatic 
stress disorder which was complicated by intermittent alcohol 
abuse and by what appeared to be a bipolar schizoaffective 
disorder, which may have been symptomatic while in service.  
It was noted that the veteran could be both bitter and 
paranoid, feeling that VA puts drugs in his coffee and food 
to influence him, and then he would become jovial and 
pleasant.  The veteran's speech was rather disjointed.  He 
worked only intermittently as a peddler.  The examiner stated 
that the veteran did not appear employable in the foreseeable 
future.  His psychiatric incapacity was moderate.  

VA outpatient treatment records indicate that the veteran was 
in outpatient treatment for his psychiatric disorders in 1994 
and 1996.    

A December 1996 VA psychiatric examination report reveals 
that the veteran's current medications for his psychiatric 
disorder included Haloperidol. Lithium, Clonazepam, and 
Benztropine.  The veteran reported that he felt sad and 
depressed, which he related to his difficulties with the VA.  
He stated that he was married in 1978 and he separated in 
1990.  His teenage daughter has lived with him since 1995.  
He stated that he had friends.  

Upon examination, the veteran was somber and mildly 
depressed.  He generally was alert, calm, and cooperative.  
Speech was logical and coherent, but sometimes somewhat 
circumstantial or tangential.  The veteran reported having 
panic spells that lasted for a few days.  He stated that his 
depression came and went, and he had crying spells.  The 
veteran said he tried to kill himself twice.  His spells of 
depression could occur every week.  He believed people talked 
about him behind his back.  The veteran admitted to having 
religious visions and visions about ghosts.  His last vision 
was about a month ago.  The veteran reported that he has 
heard voices.  He slept by taking his medications.  His last 
dream of Vietnam was two night  ago.  He gave the correct 
date.  He stated that he was depressed 90 percent of the 
time.  He thought of Vietnam every day.  The veteran was 
capable of managing his financial affairs. Drawing and hand-
writing samples were obtained and did not indicate organicity 
or psychosis.  The Mississippi scale for post traumatic 
stress disorder revealed a score of 133.  

The diagnosis was post traumatic stress disorder and 
schizoaffective disorder, bipolar type.  The examiner 
concluded that the veteran had post traumatic stress disorder 
from his experiences in Vietnam, and schizoaffective 
disorder, the date of which was unclear, but possibly since 
his discharge.  The examiner indicated that complicating this 
was the veteran's past heavy use of alcohol until three years 
ago.  It was noted that he was currently in treatment at the 
VA medial center clinic.  The examiner believed that both 
diagnoses probably contributed about equally to the veteran's 
incapacity.  The examiner also believed that the veteran's 
service-connected post traumatic stress disorder with 
alcoholism has substantially interfered with the veteran's 
ability to establish and maintain relationships, as well as 
reduced initiative, efficiency, flexibility, and reliability 
levels.  It was noted that the veteran currently worked as a 
street vender in the good weather, and he probably would be 
able to continue this as long as he stayed in psychiatric 
treatment and maintained his current compensation.  His 
psychiatric incapacity was moderate to severe.  

In an April 1997 statement, Dr. H.A., the veteran's 
psychiatrist at the VA outpatient clinic, indicated that the 
veteran had diagnoses of post traumatic stress disorder and 
bipolar I disorder.  He was currently stabilized on Lithium, 
Haldol, and Klonopin, with significant amelioration of his 
symptoms.  Dr. H.A. stated that while the veteran's 
longstanding psychotic symptoms have been well controlled on 
this drug regimen, he continued to have some difficulties 
with mood swings, as well as significant chronic problems 
stemming from his post traumatic stress disorder, including 
chronic anxiety symptoms, hypervigilance, obsessional 
thoughts, sleep disturbance, and impaired interpersonal 
relationships.  Dr. H.A. stated that the veteran had been 
working as a street vendor for several years, but was only 
marginally able to support himself and his family because his 
symptoms impair his functioning to the point that it is a 
continual struggle for him to work at this or any other 
trade.  Dr. H.A. started that the veteran had been compliant 
with outpatient treatment this year and his bipolar illness 
had been controlled to a significant extent with drug 
treatment.   Nevertheless, referrals to the outpatient post 
traumatic stress disorder department have resulted in several 
refusals to accept him for treatment because he was perceived 
as psychotically impaired.  Dr. H.A. believed that the 
veteran was no longer psychotic and that the prominent 
disorder at that time was post traumatic stress disorder.  
The veteran was referred back to the post traumatic stress 
disorder department.  Dr. H.A. indicated that the veteran 
fulfilled the criteria for both post traumatic stress and 
bipolar disorder.  He was profoundly impaired in his 
abilities to function despite his best efforts.  

A June 1997 VA psychiatric examination report indicates that 
the veteran reported he essentially experienced no change in 
his condition since he was evaluated in December.  The 
examination report indicates that the Mississippi Scale for 
post traumatic stress disorder was 150.  His previous score 
was 133.  The examiner stated that this did not represent an 
exacerbation of the veteran's difficulties, because it was 
not clear whether the veteran was reporting past or current 
complaints.  The diagnosis was post traumatic stress 
disorder, schizoaffective disorder, bipolar type, and alcohol 
abuse.  The examiner indicated that the veteran continued to 
suffer from the post traumatic stress disorder related to his 
Vietnam experiences.  It was noted that the veteran's alcohol 
use, which was as recent as the previous night, complicated 
the veteran's disorder.  The examiner believed that the 
veteran's alcohol abuse was related to his post traumatic 
stress disorder.  The veteran's psychiatric incapacity was 
moderate to severe.  Although the veteran occasionally worked 
as a vendor during good weather, he relied primarily on his 
disability pension for his subsistence.  The veteran had no 
other intention of gaining any other employment or receiving 
any other vocational training.  He also had a diagnosis of 
alcohol abuse.  The examiner reviewed the veteran's claims 
folder and the previous Board remand. 

In May 1998, the RO assigned a 50 percent evaluation to the 
post traumatic stress disorder effective April 25, 1990.  

In a March 1999 VA psychiatric examination addendum, the 
examiner, a psychiatrist, indicated that he was asked to 
separate the effects of the veteran's substance abuse from 
the effects of the mental disorders, and to indicate how much 
of the veteran's disability was due to his service-connected 
post traumatic stress disorder and how much was due to his 
other disabilities.  The examiner indicated that the veteran 
had been subject to a variety of uncomfortable emotional 
states since service.  It was noted that the veteran 
experienced depression and tenseness which was reactive to 
the post traumatic stress related mental imagery and mood 
swings resulting from his bipolar disorder.  The veteran 
reported that while he was in the military, he was instructed 
by other soldiers on combat duty to cope with combat-related 
traumatic events by anesthetizing himself with alcohol.  The 
veteran did this and he had had difficulty controlling his 
alcohol intake ever since.  

The examiner indicated that since the alcohol had always had 
a relaxing rather than a dis-inhibiting effect on the 
veteran, and since there did not appear to be any significant 
cognitive impairment secondary to the alcohol at that point, 
there has been a great deal of psychological reinforcement on 
him to continue or increase his use.  The examiner indicated 
that the veteran made efforts to combat this and has had some 
success, but he still has not overcome it.  The examiner 
indicated that the alcohol abuse, in and of itself, 
therefore, seems minimally disabling as compared to the post 
traumatic stress disorder and bipolar disorder which make up 
the crux of the veteran's mental disability.  The latter two 
disorders have had a pervasive negative effect on his life 
adjustment, both as it related to himself and to other 
people, by creating a fluctuating and very disturbing mood 
disorder for him to contend with on a chronic basis.  The 
examiner stated that the co-morbid alcoholism seemed to ensue 
from the veteran's dysphoric mental states rather than being 
a simple habit pattern.  It was noted that whatever degree of 
disability it brought into the veteran's life should be 
considered as a derivative of the two diagnoses, if not part 
and parcel of them.  The examiner indicated that although 
from a theoretical standpoint, there was evidence that 
alcohol can impact on the course of a bipolar disorder, for 
example, by fostering the kindling process which is believed 
to be involved, it was by no means clear that this pertained 
in this case.  The examiner stated that in any event, the 
former factors appear to far outweigh the latter.  The Axis I 
diagnosis was post traumatic stress disorder, bipolar 
disorder, and alcohol abuse disorder (which was co-morbid 
with the other diagnoses noted above.).  The examiner 
indicated that the veteran's Global Assessment of Functioning 
(GAF) score was 45, because of occasional suicidal ideations 
and serious impairments in social and occupational 
functioning.  The examiner stated that the veteran was unable 
to work because of the ordinary stressors of work engendered 
emotional states that became extremely disturbing for him.  
The examiner reviewed the veteran's records.   

In June 1999, the RO assigned a 70 percent evaluation to the 
post traumatic stress disorder effective April 25, 1990.   
 
Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Effective November 7, 1996, the diagnostic criteria 
pertaining to mental disorders were revised.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO rated the veteran's post 
traumatic stress disorder under the provisions of Diagnostic 
Code 9411, post traumatic stress disorder.  The RO evaluated 
the medical evidence applying both the old criteria and the 
new criteria and concluded that the veteran was entitled to 
no higher than a 70 percent rating under either criteria.  

Provisions of Diagnostic Code 9411 in Effect Prior to 
November 7, 1996

Under the provisions of Diagnostic Code 9411 (post traumatic 
stress disorder) which were in effect prior to November 7, 
1996, when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, and totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy result 
in profound retreat from mature behavior, with demonstrable 
inability to obtain or retain employment, a 100 percent 
rating is assigned.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
warranted.  Id.  

Where the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Id.  

Where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent evaluation is warranted.  Id.  

Where there is less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
a 10 percent rating is assigned.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Precedent 9-93, 59 Fed. Reg. 4752 
(1994).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).  

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with other human beings may be 
an index of emotional illness.  However, in evaluating 
impairment resulting from the ratable psychiatric disorder, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.130 (1996).

Provisions of Diagnostic Code 9411 Effective November 7, 1996

Under the revised provisions of Diagnostic Code 9411, 
effective November 7, 1996, a 100 percent disability 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.   

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id. 

A 10 percent disability evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
Id.  A noncompensable disability evaluation is warranted when 
a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Analysis

Initially, the Board points out that the medical evidence of 
record establishes that the veteran has two nonservice-
connected psychiatric disorders in addition to the service-
connected post traumatic stress disorder.  The VA examination 
reports establish that the veteran's Axis I diagnoses are 
post traumatic stress disorder, bipolar disorder, and alcohol 
abuse.  The Board notes that the VA examiners, to the extent 
possible, specified which psychiatric symptoms were due to 
each disorder.  The VA examination reports establish that the 
symptoms of the veteran's post traumatic stress disorder 
included depression, tenseness, chronic anxiety symptoms, 
hypervigilance, obsessional thoughts, sleep disturbance, and 
impaired interpersonal relationships.  The medical evidence 
establishes that the symptom of mood swings was due to the 
bipolar disorder.  In an April 1997 statement, the veteran's 
treating psychiatrist indicated that the veteran's prominent 
disorder was post traumatic stress disorder and the veteran 
still had problems with the symptoms of post traumatic stress 
disorder despite his drug regimen.  It was noted that the 
veteran's bipolar illness had been controlled to a 
significant extent with drug treatment.   

With respect to the diagnosis of alcohol abuse, the VA 
examination reports indicate that the veteran's alcohol abuse 
complicated his post traumatic stress disorder.  The Board 
notes that in the March 1999 VA psychiatric medical opinion, 
the VA psychiatrist indicated that the veteran's alcohol 
abuse was minimally disabling as compared to the post 
traumatic stress disorder and the bipolar disorder.  The VA 
psychiatrist stated that the alcohol had a relaxing effect on 
the veteran, and there did not appear to be any significant 
cognitive impairment secondary to the alcohol abuse.  The 
Board notes that if certain symptoms can not be disassociated 
from the service-connected post traumatic stress disorder, 
the Board will include those symptoms when determining the 
appropriate evaluation.    

Analysis under the Former Provisions of Diagnostic Code 9411

In applying the former regulations and law to the existing 
facts, the record demonstrates the requisite objective 
manifestations for a 100 percent disability evaluation under 
the former provisions of Diagnostic Code 9411.  The medical 
evidence of record establishes that the veteran's psychiatric 
incapacity due to the post traumatic stress disorder is 
moderate to severe and that the veteran was unable to obtain 
or retain employment due to the post traumatic stress 
disorder.  

The July 1990 VA psychiatric examination report indicates 
that the veteran's post traumatic stress disorder and anxiety 
disorder severely limited his ability to work in a job 
requiring much interpersonal contact.  As noted above, the 
medical evidence of record establishes that anxiety was a 
symptom of the service-connected post traumatic stress 
disorder.  The July 1990 VA examination report indicates that 
the veteran currently worked as a peddler.  He reported that 
he last worked full-time in 1989 as a librarian.  

The December 1992 VA examination report reveals that the 
examiner concluded that the veteran did not appear employable 
in the foreseeable future.  Examination revealed that the 
veteran's speech was circumstantial.  He tended to ramble 
with flight of ideas.  The veteran reported feeling nervous 
all the time and depressed.  He reported seeing visions and 
hearing voices.  He believed his thoughts were broadcast and 
his mind read.  The examiner noted that the veteran was 
paranoid and indicated that his speech was disjointed.    

The December 1996 VA psychiatric examination report indicates  
that the examiner determined that the veteran's post 
traumatic stress disorder with alcoholism substantially 
interfered with the veteran's ability to establish and 
maintain relationships, as well as reduce initiative, 
efficiency, and reliability levels.  The December 1996 VA 
psychiatric examination report indicates that the veteran 
took four medications for his psychiatric disorders.  It was 
noted that the veteran's speech was sometimes circumstantial 
or tangential.  The veteran reported having panic spells and 
crying spells.  He indicated that he tried to kill himself 
twice.  He reported having visions and he has heard voices.  
He reported feeling depressed 90 percent of the time.  
Testing did not reveal organicity or psychosis.  

In an April 1997, the veteran's treating psychiatrist, Dr. 
H.A., indicated that the veteran was currently stabilized on 
his medications, with significant amelioration of his 
symptoms.  It was noted that the veteran's longstanding 
psychotic symptoms have been well controlled on this drug 
regimen, however, he continued to have significant chronic 
problems stemming from his post traumatic stress disorder, 
including chronic anxiety symptoms, hypervigilance, 
obsessional thoughts, sleep disturbance, and impaired 
interpersonal relationships.  Dr. H.A. stated that the 
veteran had been working as a street vendor for several 
years, but was only marginally able to support himself and 
his family because his symptoms impair his functioning to the 
point that it is a continual struggle for him to work at this 
or any other trade.  Dr. H.A. started that the veteran had 
been compliant with outpatient treatment this year and his 
bipolar illness had been controlled to a significant extent 
with drug treatment.  Dr. H.A. believed that the veteran was 
no longer psychotic and that the prominent disorder at that 
time was post traumatic stress disorder.  Dr. H.A. concluded 
that the veteran was profoundly impaired in his abilities to 
function despite his best efforts.  

In a March 1999 VA psychiatric examination addendum, the VA 
psychiatrist concluded that the veteran was unable to work 
because of the ordinary stressors of work engendered 
emotional states that become extremely disturbing for him.  
It was noted that the veteran experienced depression and 
tenseness which was reactive to the post traumatic stress 
related mental imagery and mood swings resulting from his 
bipolar disorder.  The examiner indicated that the alcohol 
abuse, in and of itself, therefore, seemed minimally 
disabling as compared to the post traumatic stress disorder 
and bipolar disorder which made up the crux of the veteran's 
mental disability.  The examiner noted that the latter two 
disorders had a pervasive negative effect on his life 
adjustment, both as it related to himself and to other 
people, by creating a fluctuating and very disturbing mood 
disorder for him to contend with on a chronic basis.  The 
veteran's GAF score was 45, because of occasional suicidal 
ideations and serious impairments in social and occupational 
functioning.  The examiner concluded that the veteran was 
unable to work.   

The evidence of record does not establish total social 
impairment or that the veteran is in virtual isolation in the 
community.  However, the probative evidence of record does 
establish that the veteran has moderate to severe social 
impairment.  The probative evidence of record also 
establishes that the veteran is unable to obtain and retain 
employment due to incapacitating psychoneurotic symptoms.  
Thus, the Board concludes that a 100 percent disability 
evaluation is warranted for the post traumatic stress 
disorder under the former provisions of Diagnostic Code 9411.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411.   


Analysis under the Revised Provisions of Diagnostic Code 9411

In applying the revised regulations and law to the existing 
facts, the record demonstrates the requisite objective 
manifestations for a 100 disability evaluation under the new 
provisions of Diagnostic Code 9411.  

The medical evidence of record establishes that the veteran 
has total occupational impairment due to his psychiatric 
symptoms.  As discussed in detail above, the medical evidence 
of record establishes that the service-connected post 
traumatic stress disorder causes and inability to obtain or 
retain employment.  The July 1990 VA psychiatric examination 
report indicates that the veteran's post traumatic stress 
disorder and anxiety disorder severely limited the veteran's 
ability to work in a job requiring much interpersonal 
contact.  As noted above, the medical evidence of record 
establishes that anxiety was a symptom of the veteran's post 
traumatic stress disorder.  The December 1992 VA examination 
report indicates the examiner concluded that the veteran did 
not appear employable in the foreseeable future.  The 
December 1996 VA psychiatric examination report indicates 
that the examiner determined that the veteran's post 
traumatic stress disorder with alcoholism substantially 
interfered with the veteran's ability to establish and 
maintain relationships, as well as reduce initiative, 
efficiency, and reliability levels.  

Significantly, in an April 1997, the veteran's treating 
psychiatrist stated that although the veteran was currently 
stabilized on his medications, he continued to have 
significant chronic problems stemming from his post traumatic 
stress disorder.  Dr. H.A. stated that the veteran had been 
working as a street vendor for several years, but was only 
marginally able to support himself and his family because his 
symptoms impair his functioning to the point that it is a 
continual struggle for him to work at this or any other 
trade.  Dr. H.A. believed that the veteran's prominent 
disorder at that time was post traumatic stress disorder.  
Dr. H.A. concluded that the veteran was profoundly impaired 
in his abilities to function despite his best efforts.  

In a March 1999 VA psychiatric examination addendum, the 
examiner concluded that the veteran was unable to work 
because of the ordinary stressors of work engender emotional 
states that become extremely disturbing for him.  The 
examiner stated that the alcohol abuse seemed minimally 
disabling as compared to the post traumatic stress disorder 
and bipolar disorder which make up the crux of the veteran's 
mental disability.  The latter two disorders have had a 
pervasive negative effect on his life adjustment, both as it 
related to himself and to other people, by creating a 
fluctuating and very disturbing mood disorder for him to 
contend with on a chronic basis.  The veteran's GAF score was 
45, because of occasional suicidal ideations and serious 
impairments in social and occupational functioning.  The 
examiner indicated that the veteran was unable to work.  

The medical evidence establishes that the veteran's 
psychiatric incapacity was moderate to severe.  The symptoms 
due to post traumatic stress disorder include circumstantial 
speech, rambling with flight of ideas, nervousness, 
depression, disjointed speech, paranoia, panic spells, crying 
spells, chronic anxiety symptoms, hypervigilance, obsessional 
thoughts, sleep disturbance, and impaired interpersonal 
relationships.  The veteran reported that he tried to kill 
himself.  He reported having visions and he hearing voices.  
He believed his thoughts were broadcast and his mind read.  
Testing did not reveal organicity or psychosis.  The veteran 
stated that he felt depressed 90 percent of the time.  He 
took four medications for his psychiatric disorders.  The 
veteran was stabilized on his medications, with significant 
amelioration of his symptoms, but he continued to have 
significant chronic problems stemming from his post traumatic 
stress disorder.  

Overall, the Board finds that the veteran's symptoms due to 
the post traumatic stress disorder more closely approximate 
the criteria for a 100 percent evaluation under the revised 
provisions of Diagnostic Code 9411.  Although the evidence 
does not establish total social impairment, there is evidence 
that the veteran has moderate to severe social impairment.  
The probative evidence of record does establish total 
occupational impairment due to the post traumatic stress 
disorder symptoms.  Thus, the Board finds that a 100 percent 
disability evaluation is warranted for the veteran's service-
connected post traumatic stress disorder.  38 U.S.C.A. 
§ 1155, 38 C.F.R. § 4.130, Diagnostic Code 9411.   

In summary, a 100 percent disability evaluation is warranted 
for the post traumatic stress disorder, for the reasons 
discussed above.

Residuals of Left Ankle Sprain

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  This matter was remanded to the RO in September 1992 
and February 1996.  The Board is satisfied that all relevant 
facts have been properly developed and that the RO complied 
with the directives of the remand.  The veteran was afforded 
VA examinations in August 1990, May 1991, April 1993, 
December 1996, and March 1999.  Pertinent outpatient 
treatment records were obtained.  No further assistance is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  



Factual Background

Service connection for left ankle sprain was established by 
an RO rating determination in January 1991.  A noncompensable 
disability evaluation was established effective April 25, 
1990.  The award was based upon service medical records 
showing that the veteran was treated for a swollen left ankle 
in 1969, and ankle sprains in 1970 and 1971.  X-ray 
examination of the left ankle in January 1971 was negative 
for a fracture.   

A July 1990 X-ray examination of the left ankle was within 
normal limits.  

An August 1990 VA examination report indicates that the 
veteran's gait, propulsion, and balance were normal.  Toe and 
heel gait was normal.  There was no limitation of motion of 
the left ankle.  There was no crepitation or spasms.  

A May 1991 VA examination report reveals that examination of 
the veteran's left ankle revealed that balance was norma.  
There was no limp.  Dorsiflexion was to 20 degrees and 
plantar flexion was to 45 degrees.  There was no 
irregularity, swelling, or discoloration.  The diagnosis, in 
pertinent part, was history of sprained left ankle with no 
apparent residuals.  

At a hearing before the RO in June 1991, the veteran stated 
that he had pain in his left ankle.  Hearing Transcript, 
hereinafter Tr., 5.  He stated that many times, the ankle 
would "slip" and cause him to fall.  Tr. 6.  He stated that 
his left ankle was less useful.  Tr. 6.  

An April 1993 VA examination report reveals that the veteran 
reported that before entering service, he suffered a sprained 
left ankle and a "hairline" fracture of the lower leg.  He 
reported having pain in both feet and legs.  Upon 
examination, the veteran was able to stand on his heels and 
toes.  He was able to squat.  The examiner indicated that the 
veteran had normal function, but the veteran stated that he 
had reduced function after prolonged walking.  There were no 
deformities.  

A December 1996 VA muscles examination report indicates that 
the veteran reported having bilateral ankle pain, edema, and 
weakness.  He was able to ambulate without assistive device 
up to four blocks.  Upon examination, there was no evidence 
of tissue loss, penetrated muscles, or adhesions.  Strength 
was within normal limits.  There was some pain to palpation 
of the left medial malleolus.  There was no evidence of 
muscle hernia.  The diagnosis was status post left fibula 
fracture. X-ray examination revealed a plate and screws 
immobilizing the fracture of the left fibula. 

A December 1996 VA orthopedic examination report indicates 
that the veteran reported having bilateral ankle pain and 
swelling which was chronic in nature, with an exacerbation in 
wet weather and heavy activities such as running. The veteran 
took Tylenol, as needed, with some pain relief.  He used 
ankle supports at times.  

Examination revealed normal ambulation without assistive 
devices.  He had some difficulty with heel/toe walk, 
bilaterally, due to increased ankle pain.  Range of motion 
and muscular power in the left ankle was within functional 
limits.  The veteran was neurologically intact.  There was 
positive dorsalis pedis pulses bilaterally.  There was some 
tenderness on palpation at the left medial malleolus.  There 
was no deformities detected upon examination.  Range of 
motion of the left ankle was plantar flexion to 40 degrees 
and dorsiflexion to 20 degrees.  X-ray examination of the 
left ankle showed a plate and screws immobilizing fracture of 
the fibula.  The diagnosis, in pertinent part, was status 
post left fibula fracture.  

In an April 1998 addendum to the 1996 and 1997 VA 
examinations, the examiner indicated that range of motion and 
muscle power of the left ankle were within functional limits.  
He stated that X-ray examination of the left ankle was 
negative.  

In a March 1999 VA orthopedic examination, the examiner 
stated that the veteran reported having pain in his ankles 
since 1969.  Range of motion of the left ankle and foot was 
within normal limits, with positive plenus.  Genu varus was 
about 15 degrees.  There were good pedal pulses.  X-ray 
examination of the left ankle in 1996 did not show any 
evidence of pathology.     

Pertinent Law and Regulations

The RO assigned a noncompensable disability evaluation to the 
veteran's left ankle sprain under the provisions of 
Diagnostic Code 5271, limitation of motion of the ankle.  
Under this diagnostic code, a 10 percent rating is warranted 
for moderate limitation of motion; a 20 percent rating is 
warranted for marked limitation of motion.  38 C.F.R. § 
4.71(a), Diagnostic Code 5271 (1999).  

The normal range of ankle motion is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion. 38 C.F.R. § 
4.71 (Plate II) (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(1999). 

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999).

Analysis

In applying the law to the existing facts, the record does 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for the 
service-connected left ankle sprain under Diagnostic Code 
5271.  

The medical evidence of records shows that the veteran has 
complaints of pain with motion of the left ankle.  VA 
examination in August 1990 revealed that the veteran's gait, 
balance, and propulsion were normal.  There was no limitation 
of motion of the left ankle.  The May 1991 examination 
revealed that Dorsiflexion was to 20 degrees and plantar 
flexion was to 45 degrees.  It was noted that the veteran had 
no apparent residuals of the sprained left ankle.  The April 
1993 VA examination report indicates that the veteran had 
normal function of the left ankle.  A December 1996 VA 
muscles examination report indicates that the strength of the 
left lower extremity was within normal limits.  There was 
some pain to palpation of the left medial malleolus.  The 
December 1996 VA orthopedic examination report indicates that 
the veteran had normal ambulation.  Range of motion and 
muscle power of the left ankle was within functional limits.  
There was some tenderness on palpation at the left medial 
malleolus.  The March 1999 VA examination report indicated 
that the range of motion of the left ankle and foot was 
within normal limits.  The most recent X-ray examination of 
the left ankle was negative for any pathology.   

Overall, the Board concludes that the symptomatology more 
nearly approximates the criteria for a mild disability under 
Diagnostic Code 5271.  Moderate or marked limitation of 
motion of the left ankle has not been shown by the evidence 
of record.  The Board finds that the record does not support 
a grant of entitlement to an increased evaluation of 10 
percent under the provisions of Diagnostic Code 5271.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5271. 

In an effort to afford the veteran the highest possible 
rating, the Board has examined all other diagnostic codes 
pertinent to disabilities of the ankle.  Ankylosis of the 
left ankle or the subastragalar or tarsal joint has not been 
demonstrated.  Consequently, Diagnostic Codes 5270 and 5272 
are not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270 and 5272 (1999).  There is no evidence of malunion 
of the os calcis or astragalus.  Consequently, Diagnostic 
Codes 5273 or 5274 are not for application.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5273 and 5274 (1999).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, however, the medical evidence shows no 
objective evidence of the factors mentioned above to warrant 
an increased compensable rating the left ankle disability.  
As discussed above, the evidence of record shows that the 
veteran has normal function of the left ankle.  he has normal 
balance, propulsion, and gait.  Muscle strength is normal.  
The evidence of record shows that the veteran reported having 
pain in his left ankle after prolonged walking, and he 
indicated that he had swelling, weakness and instability as 
well. The Board notes that such complaints are not supported 
by the objective medical findings.  In any event, despite 
these subjective complaints, the VA examiners determined that 
the veteran had normal function of the left ankle.  The Board 
notes that the December 1996 VA examination report notes that 
the veteran had slight limitation of plantar flexion.  
However, the examiner indicated that the veteran had normal 
function of the left ankle.  In light of these medical 
findings, the Board concludes that the veteran experiences no 
additional functional loss due to pain that would provide a 
basis for an increased compensable evaluation under 
Diagnostic Code 5271.

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the veteran's left ankle sprain for the 
reasons discussed above. 


ORDER

Entitlement to service connection for a right leg and ankle 
disability is denied.  

Entitlement to an increased evaluation for post traumatic 
stress disorder is granted, subject to the law and 
regulations governing the payment of monetary awards.  

Entitlement to an increased evaluation for residuals of a 
left ankle sprain is denied.


		
      ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

